DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction; Status of Application
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 7/7/2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2022.
	As understood, the response is non-compliant as the incorrect status identifiers were used. A preliminary amendment was filed 12/23/2019. A Notification of Missing Requirements was mailed 1/9/2020 indicating that a translation of the application was missing. A translation, with what appeared to be the original claims, was filed on 1/23/2020. The response dated 7/7/2022 appears to present the claims found in the preliminary amendment of 12/23/2019, but lists them as “original.” As understood, they should be “previously presented.” MPEP 714 II. C. To prevent delays in prosecution, the requirement for proper status identifiers is waived for this response. 
Claim(s) 1-18 is/are pending.
Claim(s) 14-18 is/are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See (S. 1: 20). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 1-4 and 6-12 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0289826 to Boulanger, et al. 

With respect to Claim 1, this claim requires “preparing carbon nanotubes, nanofibers or nanofilaments, wherein the preparing comprises decomposing at least one carbon precursor in the presence of a catalyst.” Boulanger teaches preparing carbon nanotubes (Bourlanger 6: [0074]) by decomposing carbon precursors in the presence of a catalyst (Bourlanger 3: [0028] – catalytic precursor, source precursor; 4: [0042] – “transformed by thermal and/or catalytic decomposition to give rise to the nanostructures”).
Claim 1 further requires “bringing a first gas stream comprising a precursor of a catalyst into contact with a porous substrate.”  Bourlanger teaches bringing a first gas stream comprising a precursor catalyst (Bourlanger “Figs. 1-3;” 7: [0101], [0108]-[0109] – injector system, catalyst/carbon source ) into contact with a porous substrate. (Bourlanger 8: [0120]). 
Claim 1 further requires “bringing a second gas stream including at least one carbon precursor into contact with said porous substrate.” Bourlanger teaches bringing a second gas stream comprising a precursor catalyst (Bourlanger “Figs. 1-3;” 7: [0101], [0108]-[0109] – injector system, catalyst/carbon source ) into contact with a porous substrate. (Bourlanger 8: [0120]).
Claim 1 further requires “heating the porous substrate to a first temperature leading to the deposition of catalyst particles and to the catalytic growth of carbon nanotubes.”
As to Claim 2, the orientation of the gas streams, i.e. pointed towards the substrate (Bourlanger “Fig. 1,” accompanying text) and the porous nature of the substrate (Bourlanger 8: [0120]) reasonably suggests that the gas is partially passed through the substrate. 
As to Claim 3, the gas stream is directed on a surface zone of the porous substrate. (Bourlanger “Fig. 1,” accompanying text).
As to Claim 4, the stream can be the same. (Bourlanger “Figs. 1-3;” 7: [0101], [0108]-[0109] – injector system, catalyst/carbon source ).
As to Claim 6, induction is taught. (Bourlanger 4: [0059]). 
As to Claim 7, induction is taught. (Bourlanger 4: [0059]).
As to Claim 8, hydrocarbons are taught. (Bourlanger 3: [0028]; 8: [0116]).
As to Claim 9, metallo-organics are taught. (Bourlanger 3: [0028] - ferrocene). Carrier gasses are taught. (Bourlanger 2: [0021]).
As to Claim 10, at least the injection in multiple zones (Bourlanger 3: [0029]) is interpreted as periodic injection. Other teachings/rationales may be present. See e.g. (Bourlanger 9: [0147] – varying concentration and time). 
As to Claim 11, ferrocene is taught. (Bourlanger 3: [0028]).
As to Claim 12, porous membranes are taught. (Bourlanger 8: [0120]).

II. Claim(s) 1-4 and 6-12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0289826 to Boulanger, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
III. Claim(s) 13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0289826 to Boulanger, et al. in view of:
(i) Husairi, et al., Electrical properties of carbon nanotubes synthesis by double furnace thermal-CVD technique at different termperatures on porous silicon template, 2013 IOP Conv. Ser.: Mater. Sci. Eng. 46: 012023, pp. 1-7 (hereinafter “Husairi at __”). 

The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
As to Claim 13, to the extent Bourlanger may not teach the specific porous substrate, Bourlanger teaches:
As a support for growing the nanostructures, there is a large choice of substrates. A planar quartz or silicon substrate or even a planar metal substrate, such as a steel or aluminium substrate can be chosen; porous substrates, such as fibrous fabrics, porous ceramic membranes, metal grids, etc. can also be used. It is to be noted that the choice of the carbon source precursor, the choice of the catalytic precursor and the choice of the reactive fluid have to take the heat resistance temperature of the chosen support into account.

(Bourlanger 8: [0120]). This suggests a wide variety of materials are suitable. In a similar process carbon source/metallocene pyrolysis process, Husairi teaches growing nanotubes on porous silicon substrates. (Husairi at 2, passim). Use of a porous silicon substrate per Husairi in the process of Bourlanger, which teaches “a large choice” of substrates, s8ilicon substrates, and porous substrates is an obvious expedient. It reflects at least substitution of known components to achieve predictable results (nanotubes). This does not impart patentability. MPEP 2143. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736